     Case 1:15-cv-02206-DLC Document 186 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
HECTOR GARCIA ORTIZ,                   :              15cv2206(DLC)
                                       :
                         Plaintiff,    :                   ORDER
               -v-                     :
                                       :
THE CITY OF NEW YORK and POLICE        :
OFFICER EDWIN VAZQUEZ,                 :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A Summary Order from the Second Circuit Court of Appeals of

February 1, 2021 remanded the above-captioned case with the

direction to enter an award of $291,771.29 consisting of

$283,502.98 in fees and $8,268.31 in costs.       An Order of

February 22 required the parties to notify this Court whether

there is any objection to this Court entering the award directed

by the Second Circuit.

     In a letter of March 5, the parties requested that the

Court enter judgment in the way outlined by their letter, but

the plaintiff nonetheless requested that this Court grant him 21

days from the entry of judgment to file any post-appeal

application for attorneys’ fees.     It is hereby
     Case 1:15-cv-02206-DLC Document 186 Filed 03/08/21 Page 2 of 2




     ORDERED that a party must file by March 15, 2021 any

objection that it has to the entry of judgment in the manner and

amounts listed in the letter of March 5.



Dated:    New York, New York
          March 8, 2021




                                   2
